Exhibit 99.6 Execution Version CONTAINER MANAGEMENT SERVICES AGREEMENT PREAMBLE This Container Management Services Agreement (hereinafter referred to as the “Agreement”) is made as of this 9th day of September, 2011 (the “Effective Date”) by and between CAL Funding I Limited (hereinafter referred to as “Issuer”), an exempted company with limited liability incorporated and existing under the law of Bermuda with principal offices located at Clarendon House, 2 Church Street, Hamilton HM 11, Bermuda, Container Applications Limited, an international business company organized under the laws of Barbados, whose principal place of business is at Suite 102, Bush Hill, Bay Street, St. Michael, Barbados, West Indies (hereinafter referred to as “Manager”), and CAI International, Inc, a company incorporated under the laws of Delaware, USA, whose principal office is located at Steuart Tower, 1 Market Plaza, Suite 900, San Francisco, CA 94105, USA, (“Sub-Manager”). Issuer, Manager and Sub-Manager shall hereinafter be referred to individually as a “Party” and jointly as the “Parties”. RECITALS A.It is the intention of the Parties that Issuer engages Manager and Sub-Manager to manage one or more groups of intermodal containers owned by Issuer and to lease them to Lessees pursuant to the Leases (both as hereinafter defined). B.The Issuer desires to issue from time to time asset-backed warehouse revolving notes and term notes pursuant to that certain Indenture, dated as of September 9, 2011 (as amended or supplemented from time to time as permitted hereby, the “Indenture”), between the Issuer, and Wells Fargo Bank, National Association a National Banking Association, as Indenture Trustee (the “Indenture Trustee”). C.The Parties have entered into this Agreement subject to the terms of the Indenture. Capitalized terms used herein and not defined herein have the meanings ascribed to such terms in the Indenture. D.Nothing in this Agreement shall in any way limit the obligations of Manager to Issuer, and (without limiting the foregoing) Sub-Manager shall be obligated for the performance of all obligations under this Agreement, it being understood that Sub-Manager shall be fully responsible for any acts and omissions of Manager hereunder. E. Various covenants under this Agreement are based on obligations of the Issuer under Indenture Supplements that Issuer may enter into from time to time pursuant to the Indenture. Manager and Sub-Manager acknowledge that as a result of Manager's ownership of the equity of Issuer, Manager will be responsible for from time to time advising itself of the nature of the Issuer's covenants and obligations under such Indenture Supplements. NOW, THEREFORE, in consideration of the premises and mutual representations, warranties, covenants and agreements contained herein, the Parties hereby agree as follows: 1. Definitions. In this Agreement: “Affiliate” means, when used with reference to a specified Person (i) any Person that directly or indirectly through one or more intermediaries controls or is controlled by or is under common control with the specified Person; (ii) any Person that is an executive officer or director of, partner in, or serves in a similar capacity to, the specified Person or of which the specified Person is an executive officer, director, or partner or with respect to which the specified Person serves in a similar capacity; or (iii) any Person owning or controlling ten percent (10%) or more of the outstanding voting securities of such other entity. For the purposes of this definition, “control”, when used with respect to any specified Person, means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Agent” means an independent Person who, on behalf of and authorized by Manager, on a non-exclusive basis, manages existing Leases, negotiates new and renewal Leases, and conducts certain related activities including, but not limited to, supervising the operation of Manager’s depots within an assigned territory, arranging repairs and storage of containers in Manager’s Fleet, and other activities Manager may deem necessary to maintain Manager’s day-to-day business in such territory. “Agreement” has the meaning set forth in the Preamble of this Agreement. - 2 - "Asset Base Report" means a report substantially in the form of Exhibit B hereto. "Back-Up Data File" shall mean the files to be provided by Manager pursuant to Section 3(f) of the Manager Transfer Facilitator Agreement. “Back-Up Manager Event” means a 'Back-Up Manager Event', as defined in any Indenture Supplement. “Base Rate” means for any day a fluctuating rate per annum equal to the higher of (a) the federal funds rate plus 1/2 of 1% and (b) the rate of interest in effect for such day as publicly announced from time to time by Bank of America, N.A. as its "prime rate". The "prime rate" is a rate set by Bank of America, N.A. based upon various factors including Bank of America, N.A.'s costs and desired return, general economic conditions and other factors, and is used as a reference point for pricing some loans, which may be priced at, above, or below such announced rate. Any change in such rate announced by Bank of America, N.A. shall take effect at the opening of business on the day specified in the public announcement of such change. If for any reason there is not Base Rate quoted by Bank of America, N.A., "Base Rate" shall be the prevailing "base" or "prime" lending rate as reported from time to time by the Wall Street Journal. “Business Day” means any day other than a Saturday, a Sunday or a day on which banking institutions in San Francisco, California, New York and Bermuda are authorized or are obligated by law, executive order or governmental decree to be closed. “Capitalized Leases” means Leases under which Sub-Manager or any of its Subsidiaries is the lessee or obligor, the discounted future rental payment obligations under which are required to be capitalized on the balance sheet of the lessee or obligor in accordance with GAAP. “Capital Improvements” means (a) any major structural changes required to be made to the Containers in the Issuer’s Fleet so as to conform with: (i) any applicable governmental and /or regulatory standards; (ii) then current IICL standards; and (b) any testing and/or re-rating of the Containers required to conform the Containers to changes in prevailing regulatory or generally accepted commercial standards in the container leasing and/or intermodal shipping industries. Capital Improvements do not include repairs or maintenance, which are required as a result of normal wear and tear or damage caused in the operation of the Containers. - 3 - “Casualty Loss” means, with respect to any Container, any of the following events: (a) the actual total loss or constructive total loss of such Container, (b) the loss, theft or destruction of such Container (including any failure to recover a Container that is or was subject to a Lease or Finance Lease that is in default, where the failure to recover the Container continues after the Manager has exhausted available legal process, (c) such Container is damaged beyond repair or permanently rendered unfit for normal use for any reason whatsoever, (d) the seizure, condemnation, confiscation, forced sale or other taking of title to or use of such Container, (e) if such Container is subject to a Lease, such Container shall have been deemed under its Lease to have suffered a casualty loss as to the entire Container or (f) the value of such Container in the accounting records of the Issuer has been written off by the Issuer (or the Manager, on behalf of the Issuer) as required by GAAP. In determining the date on which a Casualty Loss occurred, the application of the time frames set forth in clauses (a) through (f) above shall in no event result in the deemed occurrence of a Casualty Loss prior to the date on which an officer of the Issuer or the Manager obtains actual knowledge of such Casualty Loss. “Casualty Proceeds” means, for any accounting period, all proceeds due to Manager or Sub-Manager, as agent of Issuer from a Lessee and/or any other source, including without limitation the proceeds of any insurance, as a result of a Casualty Loss with respect to a Container in the Issuer’s Fleet. “Change of Control” means with respect to Sub-Manager, an event or series of events by which any of the following events occur and which is not approved by a Requisite Global Majority: (a)any "person" or "group" (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit plan of such person or its subsidiaries, and any person or entity acting in its capacity as trustee, agent or other fiduciary or administrator of any such plan) becomes the "beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a person or group shall be deemed to have "beneficial ownership" of all securities that such person or group has the right to acquire, whether such right is exercisable immediately or only after the passage of time (such right, an "option right")), directly or indirectly, of 30% or more of the equity securities of Sub-Manager entitled to vote for members of the board of directors or equivalent governing body of Sub-Manager on a fully-diluted basis (and taking into account all such securities that such "person" or "group" has the right to acquire pursuant to any option right); - 4 - (b)during any period of 24 consecutive months, a majority of the members of the board of directors or other equivalent governing body of Sub-Manager cease to be composed of individuals (i) who were members of that board or equivalent governing body on the first day of such period, (ii) whose election or nomination to that board or equivalent governing body was approved by individuals referred to in clause (i) above constituting at the time of such election or nomination at least a majority of that board or equivalent governing body, or (iii) whose election or nomination to that board or other equivalent governing body was approved by individuals referred to in clauses (i) and (ii) above constituting at the time of such election or nomination at least a majority of that board or equivalent governing body (excluding, in the case of both clause (ii) and clause (iii), any individual whose initial nomination for, or assumption of office as, a member of that board or equivalent governing body occurs as a result of an actual or threatened solicitation of proxies or consents for the election or removal of one or more directors by any person or group other than a solicitation for the election of one or more directors by or on behalf of the board of directors); or (c)any Person or two or more Persons acting in concert shall have acquired by contract or otherwise, or shall have entered into a contract or arrangement that, upon consummation thereof, will result in its or their acquisition of the power to exercise, directly or indirectly, a controlling influence over the management or policies of Sub-Manager, or control over the equity securities of Sub-Manager entitled to vote for members of the board of directors or equivalent governing body of Sub-Manager on a fully-diluted basis (and taking into account all such securities that such Person or Persons have the right to acquire pursuant to any option right) representing 30% or more of the combined voting power of such securities. “Claims and Losses” has the meaning set forth in Section 6.1 of this Agreement. “Confidential Information” has the meaning set forth in Section 13 of this Agreement. “Consolidated Funded Debt” means at any time of determination, with respect to Sub-Manager, the sum, without duplication, of (a) the aggregate amount of Indebtedness of Sub-Manager and its Subsidiaries, on a consolidated basis, relating to (i) the borrowing of money or the obtaining of credit, including the issuance of notes or bonds, (ii) the deferred purchase price of assets (other than trade payables (including trade payables to manufacturers) incurred in the ordinary course of business), (iii) Capitalized Leases, (iv) Rental Obligations, and (v) the maximum drawing amount of all letters of credit outstanding plus (b) Indebtedness of the type referred to in clause (a) of another Person guaranteed by Sub-Manager or any of its Subsidiaries. - 5 - “Consolidated Leverage Ratio” means the ratio of Sub-Manager’s Consolidated Funded Debt to Consolidated Tangible Net Worth. “Consolidated Tangible Net Worth” means as of any date of determination, for Sub-Manager and its Subsidiaries on a consolidated basis, Shareholders’ Equity of Sub-Manager and its Subsidiaries on such date minus the Intangible Assets of Sub-Manager and its Subsidiaries on such date; provided that the calculation of Consolidated Tangible Net Worth shall exclude any unrealized adjustments, whether positive or negative, resulting from Interest Rate Protection Agreements or Swap Contracts in respect of currency hedging entered into in the ordinary course of business “Container” means any and all 20-foot and/or 40-foot dry van standard containers, and/or 40-foot high cube dry containers and any other container types that are owned by the Issuer from time to time and that are placed under Manager’s and Sub-Manager’s management pursuant to the terms of this Agreement. Containers shall also include Substitute Containers. Such Container or Containers may hereinafter be referred to interchangeably as the "Issuer’s Fleet”. “Container Disposal” means the normal sale of any Container in its primary market as an intermodal cargo container offered for lease to end-users thereof as generally accepted within the container leasing industry. “Container Sale” means a completed transaction by which any Container is sold, whether to a third party or to Manager or to Sub-Manager. “Container Type” means the type of a Container, as set forth in the definition of Container herein. “Contribution Agreement” means the Contribution and Sale Agreement among Manager and Issuer, dated as of the date of this Agreement. “Deficit” has the meaning set forth in Section 7.3 of this Agreement. “Disclosing Party” has the meaning set forth in Section 13.1 of this Agreement. - 6 - “Effective Date” has the meaning set forth in the Preamble of this Agreement. “Event of Default” means the occurrence or existence of any Event of Default under Section 10 of this Agreement that would permit the Issuer to terminate this Agreement with respect to Terminated Containers in accordance with Section 10.2 hereof. “Finance Lease” means for the purpose of this Agreement as of the date the Lease is entered into, any Lease of one or more Containers that gives the Lessee or any other party the right to purchase the Containers during or at the end of the Lease term as a bargain purchase option. “G&A Expenses” means all general and administrative expenses (excluding Independent Agent Commissions) now or hereafter incurred or paid by Manager, Sub-Manager and/or its Affiliates, directly or indirectly, in connection with the containers in the Manager Fleet (including the Containers in the Issuer’s Fleet), including but not limited to, salaries, rents, legal (except legal fees included in the definition of Operating Expenses below), accounting (including accounting fees associated with the quarterly review and annual audit of Manager’s financial condition and preparation of related financial statements), utilities, travel and entertainment, capital expenditures, amounts paid, reimbursed, or advanced to Sub-Manager, amounts paid, reimbursed, or advanced to Manager and other similar items constituting Manager’s or Sub-Manager’s overhead but excluding the audit which may be requested by Issuer referenced in Section 8.2 of this Agreement. G&A Expenses shall be for Manager’s or Sub-Manager’s own account. “Gross Revenue” means all income (without reduction for expenses or costs), calculated on a cash basis in accordance with U.S. GAAP, earned in connection with the economic ownership, use and/or operation of Containers in the Issuer’s Fleet, or where indicated, the containers in the Manager Fleet, calculated on a container specific basis, including, but not limited to, (i) rental, (ii) handling, (iii) the net amount (which can be a positive or negative number) of charges and credits to Lessees related to delivery and return of containers in geographic locations, including but not limited to container pick-up charges and container drop-off charges, (iv) damage protection plan income, (v) interchange fees, (vi) repair rebills, and (vii) other rental-related charges arising from leasing of such containers, but excluding Miscellaneous Owner Proceeds, Casualty Proceeds, Indemnification Proceeds and Sales Proceeds. “Indebtedness” shall have the meaning given to such term in the Indenture. - 7 - “Indemnification Proceeds” means, for any accounting period, all proceeds due to Manager or Sub-Manager, on its own behalf or as agent of Issuer, from Lessees pursuant to the Leases, insurance or other sources, for indemnification of liability and loss with respect to the Issuer’s Fleet, excluding Casualty Proceeds, Sales Proceeds and Miscellaneous Owner Proceeds. “Independent Agent” means an Agent that is not an Affiliate of Manager or Sub-Manager. “Independent Agent Commissions” means commissions for any accounting period paid to Independent Agents by Manager for assisting Manager in the leasing and operation of the containers in Manager’s Fleet (including the Containers) in the normal course of business. “Intangible Assets” means assets that are considered to be intangible assets under GAAP, including customer lists, goodwill, computer software, copyrights, trade names, trademarks, patents, franchises, licenses, unamortized deferred charges, unamortized debt discount and capitalized research and development costs. “Intercreditor Agreement” means the Intercreditor Collateral Agreement (as amended, modified or supplemented from time to time), dated as of December 20, 2010, by and among the Manager, Sub-Manager, certain “Lenders”, “Owners”, the “Revolver Agent”, the “Collateral Agent” (as each such term is defined therein) and certain other Persons that from time to time become party thereto. “Interest Rate Protection Agreement” means any agreement providing for an interest rate swap, cap, collar, or other hedging mechanism with respect to interest payable on Indebtedness. “Issuer” has the meaning set forth in the Preamble of this Agreement or its assigns. “Issuer Container” means a Container in Issuer's Fleet. “Issuer’s Bank Account” means the trust account established pursuant to the terms of the Indenture “Issuer’s Fleet” means all Containers owned by Issuer from time to time, including Substitute Containers, minus any such Containers which: (a) have been subject to a Casualty Loss, Container Disposal or Container Sale, or (b) have been sold by Manager or Sub-Manager under the terms of this Agreement, or (c) have otherwise become Terminated Containers. - 8 - “Issuer Indemnified Parties” has the meaning set forth in Section 6.2 of this Agreement. “Issuer Proceeds” means Gross Revenue from the Issuer’s Fleet. “Lease” means a lease for one or more Containers between Manager (on behalf of Issuer) or Sub-Manager (on behalf of Issuer) as Lessor, and the user of such Container(s), as Lessee, which is administered by Manager or Sub-Manager (as the case may be) as agent of Issuer. A Lease may cover one or more containers from Manager’s Fleet in addition to Issuer’s Container(s). “Lessee” means the party contractually entitled to use and possession of one or more Containers under a Lease. “Lessor” means Manager or Sub-Manager, each in its capacity as lessor of the Containers to Lessees pursuant to the rights provided by Issuer under this Agreement. “Local Delivery Charges” are charges levied by Container manufacturers for moving a newly-manufactured Container from the manufacturer’s factory to a delivery depot, which is generally a facility near the factory at which owners or lessees of Containers manufactured in the factory can pick up such Containers. “Management Fee” has the meaning set forth in Section 5.1 of this Agreement. “Manager” has the meaning set forth in the Preamble of this Agreement. “Manager Advance” means an advance of funds by Manager to Issuer made pursuant to Section 5.4 hereof. “Manager Default” has the meaning given to such term in with Section 10.2 hereof. “Manager Indemnified Parties” has the meaning set forth in Section 6.1 of this Agreement. “Manager Report” means a report substantially in the form of Exhibit C hereto. - 9 - "Manager Transfer Facilitator" shall have the meaning given to such term in the Indenture. "Manager Transfer Facilitator Agreement" shall have the meaning given to such term in the Indenture. “Manager’s Account” means the bank account maintained by Manager, as trustee of Issuer, into which all receipts, including Issuer’s receipts in the form of cash or cash equivalents, of Gross Revenue, Miscellaneous Owner Proceeds, Casualty Proceeds and Sales Proceeds are deposited by Manager or Sub-Manager. The Manager’s Account need not be segregated from the general account maintained by Manager for the conduct of its normal business operations so long as Manager separately accounts for sums due to Issuer under this Agreement and agrees that such sums are held by Manager in trust for Issuer as provided under this Agreement. “Manager’s Fleet” shall mean all containers owned, leased and/or managed by Manager, Sub-Manager, and their Affiliates and other direct or indirect subsidiaries including Issuer’s Containers. “Miscellaneous Owner Proceeds” means amounts due to Manager or Sub-Manager: (i) as agent of Issuer from the manufacturers or sellers of Containers in the Issuer’s Fleet for breach of sale warranties relating thereto, (ii) as agent of Issuer from Lessees for repair rebill proceeds on Containers which are designated for sale, and (iii) in payment or settlement of any claims, losses, disputes or proceedings relating to such Containers; provided, however, Miscellaneous Owner Proceeds shall not include Sales Proceeds, Casualty Proceeds and Indemnification Proceeds. “NOI” means, for any accounting period, Issuer Proceeds for such period minus Operating Expenses for Issuer’s Fleet for such period. “Note Purchase Agreement” shall mean the "Note Purchase Agreement" (as such term is defined in the Indenture) pertaining to Issuer's Floating Rate Asset-Backed Notes, Series 2011-1. “ONOI” means for any Collection Period, an amount equal to NOI less Total Manager Fee. “Operating Expenses” means all expenses and costs (excluding the Total Manager Fee, G&A Expenses and costs included in the definition of Sales Proceeds), and excluding all payments of fees to Affiliates of the Manager or Sub-Manager, except with the written consent of Issuer and the Indenture Trustee (acting at the direction of the Requisite Global Majority), which shall not be unreasonably withheld if such payments are for reasonable and necessary services at an expense that does not exceed the cost of obtaining similar services in an arm’s length transaction. Operating Expenses shall be calculated on an accrual basis with respect to the operation and management of the Containers in the Issuer’s Fleet, or, where indicated, the Manager Fleet on a Container specific basis. Operating Expenses include, but are not limited to, the following: - 10 - (a)all direct expenses and costs related to the operation and management of the Containers in the Issuer’s Fleet including but not limited to: (i) the expenses of maintaining, repairing (including the cost of repairs made pursuant to a damage protection plan, but excluding repairs which are the responsibility of Lessees), refurbishing, storing, repositioning, surveying, recovering, and handling such Containers, including the cost of spare parts; (ii) Independent Agent Commissions; (iii) depot fees (including the cost of storage and handling of such Containers); (iv) the expenses of inspecting; (v) bad debt expense on a specific Lessee identification basis; (vi) pro-rated bankruptcy recovery expense; (vii) pro-rated legal fees and other costs incurred or paid by reason of uninsured claims for personal injury or property damage; (viii) pro-rated legal fees related to the collection of bad debts or legal fees incurred or paid in connection with a proceeding against the supplier or manufacturer of such Containers; (ix) charges, assessments or levies of whatever kind or nature imposed upon or against such Containers including ad valorem, gross receipts and/or other property taxes imposed against such Containers or against the revenues generated by such Containers; and (x) non-recoverable sales and value-added taxes on such expenses and costs. In this paragraph, “pro-rated” means a share of an expense determined in the proportion that the total TEU of Issuer’s Containers involved in any proceeding bears to the total TEU of all containers owned or managed by Manager and/or Sub-Manager involved in the proceeding. (b)certain indirect expenses that are reasonably attributable to the operation and management of the containers in the Manager’s Fleet and are therefore allocated among all such containers, including the Containers in the Issuer’s Fleet, on an equitable, non-discriminatory basis (proportionally based on the ratio of the total number of TEU’s in each fleet of containers managed by Manager or Sub-Manager, including the Containers in the Issuer’s Fleet, to the total number of TEU’s in the Manager’s Fleet). Such indirect expenses may include, but are not limited to: (i) the cost of insurance premiums for insurance pursuant to the provisions of Sections 3.1(h) and 10; (ii) bad debt reserves and write-offs in regard to doubtful accounts receivable due from specific Lessees in each case in accordance with the policies utilized by Manager for Leases of containers that are owned by Manager; and (iii) prorated legal fees incurred or paid in connection with enforcing rights under the Leases or repossessing Containers. - 11 - “Payment Date” shall have the meaning given to such term in the Indenture. “Performance Guaranty” means the performance guaranty, dated as of September 9, 2011, by CAI International, Inc. in favor of the Indenture Trustee. “Person” means an individual, partnership, joint venture, limited liability company, corporation, trust, estate, or other entity. “Receiving Party” has the meaning set forth in Section 13.1 of this Agreement. “Rental Obligations” has the meaning given to such term in the Indenture. “Replacement Manager” means any Person that replaces Manager as the manager of the Issuer's Fleet pursuant to the provisions of this Agreement or otherwise. “Repositioning Program” means a program that Manager adopts from time to time to reposition containers from slow lease out locations to stronger lease out locations. “Requisite Global Majority” has the meaning given to such term in the Indenture. “Sales Commission” has the meaning set forth in Section 5.2 of this Agreement. “Sales Proceeds” means the gross proceeds (including but not limited to cash sales price, but excluding repair rebill proceeds from Lessee) due to Manager or Sub-Manager, as agent of Issuer, from the sale or other disposition of Containers in the Issuer’s Fleet, including but not limited to a Container Disposal or Container Sale. “Shareholder’s Equity” means, as of any date of determination, consolidated shareholders’ equity of Sub-Manager and its Subsidiaries as of that date determined in accordance with GAAP. - 12 - “Shifting Control Notice” has the meaning given to such term in the Intercreditor Agreement. “Sub-Manager” has the meaning set forth in the Preamble of this Agreement. “Sub-Manager’s Account” means the bank account maintained by Sub-Manager, as trustee of Issuer, into which all receipts, including Issuer’s receipts in the form of cash or cash equivalents, of Gross Revenue, Miscellaneous Owner Proceeds, Casualty Proceeds and Sales Proceeds (in each case in respect of Containers leased out by Sub-Manager) are deposited by Sub-Manager. The Sub-Manager’s Account need not be segregated from the general account maintained by Sub-Manager for the conduct of its normal business operations so long as Sub-Manager separately accounts for sums due to Issuer under this Agreement, agrees that such sums are held by Sub-Manager in trust for Issuer as provided under this Agreement, and promptly (and in no event later than five (5) Business Days after receipt) deposits such sums into the Manager’s Account, it being understood that any such sums in respect of Containers leased out by Sub-Manager may be deposited by the respective Lessee or other third parties into Manager’s Account directly. “Substitute Container(s)” shall mean replacement container(s) that may be substituted for Containers pursuant to the terms of the Indenture and the Contribution and Sale Agreement. “Swap Contract” means (a) any and all rate swap transactions, basis swaps, credit derivative transactions, forward rate transactions, commodity swaps, commodity options, forward commodity contracts, equity or equity index swaps or options, bond or bond price or bond index swaps or options or forward bond or forward bond price or forward bond index transactions, interest rate options, forward foreign exchange transactions, cap transactions, floor transactions, collar transactions, currency swap transactions, cross-currency rate swap transactions, currency options, spot contracts, or any other similar transactions or any combination of any of the foregoing (including any options to enter into any of the foregoing), whether or not any such transaction is governed by or subject to any master agreement and (b) any and all transactions of any kind, and the related confirmations, which are subject to the terms and conditions of, or governed by, any form of master agreement published by the International Swaps and Derivatives Association, Inc., any International Foreign Exchange Master Agreement, or any other master agreement (any such master agreement, together with any related schedules, a “Master Agreement”), including any such obligations or liabilities under any Master Agreement. - 13 - “Term” shall mean the period commencing on the Effective Date and ending on the date the last Container in the Issuer's Fleet becomes a Terminated Container. “Term Lease” means any Lease, other than a Finance Lease. “Terminated Container” means a Container in the Issuer’s Fleet which: (a) (i) on the date this Agreement is terminated pursuant to the provisions of Section 9.1 is (x) off-hire and in a depot or (y) subject to a Finance Lease where Issuer's Containers are the only containers subject to such Lease, or (ii) after such date is off-hired and returned to a depot; or (b) is subject to a Casualty Loss or is a Container Disposal; or (c) has been subject to a Container Sale. “Termination Notice” means written notice by Issuer, Manager or Indenture Trustee (acting at the direction of the Requisite Global Majority) that it is exercising its right to terminate this Agreement pursuant to Section 9 or 10, as applicable. “TEU” means twenty-foot-equivalent unit, a fixed unit of measurement which is the agreed ratio of the length of an alternative type of Container to the length of a twenty-foot standard dry van marine shipping Container. The TEU for each Container Type is attached hereto as Exhibit A. “Total Manager Fee” has the meaning set forth in Section 5 of this Agreement. “U.S. GAAP” means United States generally accepted accounting principles set forth in the opinions and pronouncements of the Accounting Principles Board of the American Institute of Certified Public Accountants, and statements and pronouncements of the Financial Accounting Standards Board, or in such other statements by such other Person as may be approved by the significant segment of the accounting profession, which are applicable to the circumstances as of the date of determination. “US$ or US Dollars” means the lawful currency of the United States of America. 2. Appointment. 2.1Upon the terms and conditions hereinafter provided, the Issuer hereby engages (i) Manager to provide, as agent for and on behalf of Issuer, and Manager hereby agrees to provide, management services to Issuer in accordance with the terms of this Agreement in respect of the Issuer’s Fleet and (ii) Sub-Manager to provide, as agent for and on behalf of Issuer, and Sub-Manager hereby agrees to provide, management services to Issuer in accordance with the terms of this Agreement in respect of Containers leased out by Sub-Manager. Sub-Manager shall be directly obligated to Issuer for Sub-Manager’s acts or omissions in performing the services described in clause (ii) of the preceding sentence, but Manager shall nevertheless at all times remain responsible for the acts or omissions of Sub-Manager. Containers in the Issuer’s Fleet shall remain subject to the provisions of this Agreement and Manager or Sub-Manager (as the case may be) shall be entitled to retain possession and control of such Containers until such Containers become Terminated Containers. Neither Manager nor Sub-Manager shall incur any legal fees or expenses on behalf of Issuer other than Operating Expenses without the prior written consent of Issuer. - 14 - 2.2Issuer confers on Manager and Sub-Manager all such authorities and grants all such consents as may be reasonably necessary for Manager’s and Sub-Manager’s performance of their respective duties under this Agreement, and will, at the request of Manager or Sub-Manager, confirm any such authorities and consents to any third parties, execute such other documents and do such other things as Manager or Sub-Manager may reasonably request for the purpose of giving full effect to this Agreement and enabling Manager and Sub-Manager to carry out their duties hereunder. 2.3Each of Manager and Sub-Manager acknowledges that the Containers in Issuer’s Fleet and all proceeds thereof are the property of Issuer, and each of Manager and Sub-Manager agrees to treat such Containers and proceeds as Issuer’s property for tax, accounting and commercial law purposes. Neither the Manager nor the Sub-Manager shall refer to or otherwise deal with the Containers in Issuer’s Fleet except as set forth in this Section 2.3. Neither Manager nor Sub-Manager shall offer or use Issuer’s Containers as security or place or allow any Lessees to place or create a lien (other than a lien arising by operation of law in the ordinary course of business) on Issuer’s Containers. Furthermore, each of Manager and Sub-Manager acknowledges that the Issuer maintains at all times the rights to the underlying Leases with each Lessee, to the extent that such underlying Leases pertain to the Issuers Containers. 2.4Each Lease of a Container in the Issuer’s Fleet shall contain disclosure that the lessor named therein may not hold title to each Container subject to the terms of such Lease. - 15 - 2.5During the term of this Agreement, Manager and Sub-Manager may provide services (similar or dissimilar) directly or indirectly to any other Person or on behalf of any other Person. 2.6Issuer hereby consents to and agrees that, in performing its duties hereunder, Manager and Sub-Manager may further contract with their respective Affiliates to provide any or all services to be provided by Manager or Sub-Manager as the case may be, provided that Manager shall remain primarily liable for all services which its Affiliates have contracted to perform. Issuer further consents to and agrees that Manager and Sub-Manager shall be entitled to utilize container depots, offshore marketing agents and other third party service providers in the ordinary course of their respective businesses, and to appoint subcontractors who are not its Affiliates to carry out any portion of its duties hereunder; provided, however, that (i) Manager shall remain primarily liable for all such services, and (ii) except to the extent service providers are engaged in the ordinary course of business, neither Manager nor Sub-Manager shall subcontract all, or a substantial portion of, its management duties to any Person which is not its Affiliate without the prior written consent of the Requisite Global Majority. Any such contract shall provide by its terms that it is automatically terminated with respect to an Issuer Container if and when such Issuer Container becomes a Terminated Container. 3. Duties Of Manager and Sub-Manager. 3.1Manager shall, in the name of Manager but as agent for and on behalf of Issuer, manage and administer the Containers in the Issuer’s Fleet, arrange the leasing and re-leasing as the case may be and enter into Leases for such Containers, and administer such Leases. In carrying out its duties, Manager shall exercise good faith and fair dealing in pursuing its responsibilities under this Agreement. In purchasing, managing and disposing of Containers for Issuer and handling all funds belonging to Issuer, Manager shall act at all times in accordance with good commercial practice. Without limiting the foregoing, Manager agrees to manage Issuer’s Fleet at a level or standard of care that is no less than Manager (or any of Manager’s Affiliates) uses in managing other containers whether owned by Manager or by others. Sub-Manager shall, in the name of Sub-Manager but as agent for and on behalf of Issuer, manage and administer the Containers leased out by Sub-Manager, arrange the leasing and re-leasing as the case may be and enter into Leases for such Containers, and administer such Leases. In carrying out its duties, Sub-Manager shall exercise good faith and fair dealing in pursuing its responsibilities under this Agreement. In purchasing, managing and disposing of Containers for Issuer and handling all funds belonging to Issuer, Sub-Manager shall act at all times in accordance with good commercial practice. Without limiting the foregoing, Sub-Manager agrees to manage such Containers at a level or standard of care that is no less than Sub-Manager (or any of Sub-Manager’s Affiliates including the Manager) uses in managing other containers whether owned by Sub-Manager or by others. - 16 - Without prejudice to the generality of the foregoing, Manager shall in respect of Issuer’s Fleet and Sub-Manager shall in respect of Containers leased out by Sub-Manager: (a)decide the identity of each Lessee, the period of the Leases, the rental or other sums payable thereunder, and seek Lessees and enter into Leases as Lessor on behalf of Issuer, which Leases shall contain the standard terms and conditions that Manager and Sub-Manager use in leasing other containers in the Manager’s Fleet, modified as appropriate in specific situations at the reasonable discretion of Manager and Sub-Manager and at terms and conditions generally prevailing within the container leasing industry. In performing its duties hereunder, the Manager shall use commercially reasonable efforts to comply with the concentration limits set forth in the Indenture; (b)perform on behalf of Issuer the obligations of the Lessor under the Leases with respect to the Containers; (c)exercise all rights of the Lessor under the Leases with respect to the Containers, including, without limitation, the invoicing of, and use commercially reasonable efforts to collect rental and other payments due from Lessees; (d)take any actions that in Manager’s and Sub-Manager’s reasonable judgment are necessary to ensure compliance by Lessees with the terms of their Leases; (e)log interchanges of Containers in the Issuer’s Fleet including the return and issue of such Containers from depots; (f)inspect, repair, maintain, service and store Containers in the Issuer’s Fleet to the extent Manager or Sub-Manager deems necessary for the purposes of this Agreement or to comply with the Leases; - 17 - (g)except for the provisions of Section 12 of this Agreement, and Section 606 of the Indenture, not sell Containers in the Issuer’s Fleet; (h)not permit any liens to attach to the Containers in the Issuer’s Fleet, other than(w) liens under the Intercreditor Agreement, (x) the Leases, (y) other liens approved by Issuer and the Requisite Global Majority, and (z) liens arising by operation of law in the ordinary course of business; (i) cooperate with Issuer using the Containers in the Issuer’s Fleet as collateral in providing information on a reasonable basis, to the Persons and at the times specified in the Indenture; (j) cooperate with Issuer in providing supplemental information concerning the operation of the Issuer’s Fleet as reasonably requested by Issuer pursuant to the Intercreditor Agreement; (k)timely pursue, (i) on behalf of Issuer, all reasonable actions against the manufacturer(s) of any Containers in the Issuer’s Fleet in the event of a claim under any applicable manufacturer’s warranty, and (ii) on behalf of Issuer, all reasonable actions against any depots and/or lessees that perform non standard or non IICL repairs and/or modifications to the Containers; (l) provide such incidental services not specifically set out herein as may be reasonably necessary to the operation of the Issuer’s Fleet; (m)to the extent prudent in Manager’s and Sub-Manager’s business judgment, and at Issuer’s expense, reposition Containers at Issuer’s expense from time to time in effect for the purpose of maintaining the maximum lease out performance for Issuer’s Containers; (n)obtain insurance in accordance with the provisions of Section 8.16 hereof and in respect of any matters which Manager considers necessary or prudent, including, without limitation, public liability insurance; (o)ensure that each Issuer Container carries its Container Identification Number and other markings as may be required for its operation in marine and intermodal shipping; 3.2In performing its duties pursuant to this Agreement and providing the services described herein, Manager shall operate the Issuer’s Fleet, and Sub-Manager shall operate the Containers in the Issuer's Fleet leased out by Sub-Manager, in accordance with reasonable business practice and without regard to the ownership thereof, and no preference will be afforded for or against the Issuer’s Fleet or such Containers, it being understood however, that particular lessees may prefer containers of particular age and type and that neither Manager nor Sub-Manager shall be deemed to violate this Section 3.2 if it accommodates such customer preferences. - 18 - 3.3Subject to the provisions of Sections 3.1 and 3.2, each of Manager and Sub-Manager shall be entitled to exercise commercially reasonable discretion as to the manner of performance of its duties and the exercise of its rights under this Agreement. In the course of exercising its management responsibilities, each of Manager and Sub-Manager may engage storage depots, inspection agents, container repair contractors or any of its Affiliates for marketing services, administrative support for Manager’s and Sub-Manager’s operations, or coordination with storage depots; provided that, neither Manager nor Sub-Manager shall permit any of its Affiliates (except Manager or Sub-Manager) to enter into any Leases or collect any of the Issuer’s receipts, including Gross Revenue, Miscellaneous Owner Proceeds, Casualty Proceeds and Sales Proceeds, without the prior written consent of Issuer and the Indenture Trustee (acting at the direction of the Requisite Global Majority). In addition, in areas where Manager or Sub-Manager does not operate an office, each of Manager and Sub-Manager (as the case may be) may engage sales agents, which sales agents may be Affiliates of Manager or Sub-Manager. During the Term of this Agreement, Manager and Sub-Manager may provide container purchasing, management, sales, leasing and re-marketing services directly or indirectly to any other Person or on behalf of any other Person, subject at all times however, to the provisions of Section 3.1 and 3.2. 3.4Without limiting any other term or condition set forth in this Agreement, if the Manager is unable to perform any of its duties under this Agreement or if any Affiliate is unable to perform any of the duties for which it is engaged as set forth in Section 3.1 hereof, Sub-Manager acknowledges and agrees that it will perform such duties and obligations on behalf of the Manager or any such Affiliate, and the Issuer hereby consents to the performance of such duties by Sub-Manager. 3.5(a) The Manager shall provide the Issuer, the Manager Transfer Facilitator, the Administrative Agent and the Indenture Trustee with prompt written notice of the occurrence, but in any event such notice shall be delivered no later than five (5) Business Days after the Manager shall have received notice, or become aware of the occurrence of any of a Back Up Manager Event. - 19 - (b)If a Back-Up Manager Event has occurred and is continuing, the Manager shall cooperate with the Manager Transfer Facilitator in performing its duties under the Manager Transfer Facilitator Agreement and shall negotiate in good faith to implement a back-up manager agreement. The Manager will work with the Back-up Manager (as defined in the Manager Transfer Facilitator Agreement) to map and test data systems such that the Back-up Manager will be able to function as the Replacement Manager in accordance with Section 10 hereof; provided, however, such mapping shall be blind mapping with no customer or fleet data provided unless an Event of Default shall have occurred and then be continuing. 3.6The Manager acknowledges that the Manager or an Affiliate thereof is holding the Leases, to the extent they relate to the Issuer Containers, on behalf of, and for the benefit of, the Issuer, which in turn has granted a security interest in such Leases to the Indenture Trustee. None of the Leases that constitute or evidence the Collateral have any marks or notations that are inconsistent with Issuer's ownership interest or the Indenture Trustee's security interest in such Leases. 4. Term. 4.1The Agreement shall take effect as of the Effective Date and, subject to the provisions of Section 9 and 10, shall remain in effect with respect to each Container in the Issuer’s Fleet until the earliest of (a) a Casualty Loss with respect to such Container, (b) the sale of such Container, or (c) the date such Container becomes a Terminated Container. However, the terms of: Sections 3, 4, 5, 6, 7 and 8, with respect to the rights and obligations of the parties arising or accruing prior to the time all of the Containers in Issuer’s Fleet (or Substitute Containers for one or more thereof) become Terminated Containers and Sections 10, 12, 13, and 15 (to the extent required to implement the other Sections referred to in this sentence), shall survive termination of this Agreement. 4.2No later than ninety (90) days prior to the end of the Term with respect to any Container, Issuer shall advise Manager whether Issuer prefers Manager to either: (i) sell such Container (in which case Manager shall be entitled to a commission pursuant to Section 5.2); or (ii) return the Container to Issuer, in each case pursuant to Section 12. If Issuer fails to provide such notice on a timely basis, Manager shall sell the Container. - 20 - 5. Remuneration to Manager. Issuer shall pay to Manager on each Payment Date, the following fees from amounts on deposit in the Trust Account in accordance with the priority of payments set forth in Section 302 or 806 of the Indenture ( the sum of the amount set forth in Section 5.1 and Section 5.2, the “Total Manager Fee”): 5.1A fee (“Management Fee”) for the related Collection Period equal to (i) ten percent (10.0%) of NOI for the related Collection Period for Issuer’s Containers on Term Leases, and (ii) two percent (2.0%) of all Finance Lease payments actually received by the Manager during the related Collection Period. 5.2A commission (“Sales Commission”) with respect to a Container Sale or Container Disposal shall mean a flat fee of ten percent (10.0 %) of the Sales Proceeds with respect to a Container Sale or Container Disposal, except in case Container Sale is arranged, negotiated and made by Issuer to a third party independent from Manager’s or Sub-Manager’s service provided herein, to the extent Manager or Sub-Manager continues to manage such Container under the terms of this
